Exhibit 10.20

NATIONAL FINANCIAL PARTNERS CORP.

2009 STOCK INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT NOTICE OF AWARD

FOR NON-MANAGEMENT DIRECTORS

This Restricted Stock Unit Notice of Award (“Notice”) is to certify that the
participant named below (the “Participant”) has been granted the number of
Restricted Stock Units (“RSUs”) set forth below under the terms and conditions
set forth in this Notice. The award described below (the “Award”) is subject to,
and this Notice incorporates by reference, the attached additional terms and
conditions (the “Additional Terms and Conditions”). Please refer to the
Additional Terms and Conditions and the National Financial Partners Corp. 2009
Stock Incentive Plan (the “Plan”) for an explanation of the terms and conditions
of the Award and a full description of your rights and obligations.

 

Award Number:    <<Grant_ID>> Name of Participant:    <<First>> <<Last>>
Number of Restricted Stock Units:    <<Granted_>> Grant Date:    [Date] Vesting
Schedule:    See Section 2 in Exhibit A attached – Additional Terms and
Conditions Payment of Taxes:    See Section 9 in Exhibit A. Additional Terms:   
See Exhibit A.

A copy of the Plan and related Prospectus and additional information regarding
the Award, as well as any other awards you may have previously received from
National Financial Partners Corp. (“NFP”), can be viewed on Merrill Lynch’s web
site at www.benefits.ml.com. To login you will need the Personal Identification
Number (“PIN”) provided to you by Merrill Lynch. If you cannot locate your PIN
or if you encounter any problems with the login process, contact Merrill Lynch
Customer Service at 877-767-2404.



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL TERMS AND CONDITIONS

OF RESTRICTED STOCK UNIT GRANT

These Additional Terms and Conditions shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined herein
shall have the definitions set forth in the Plan.

 

1. Grant of Award. Pursuant to Section 7(b) of the Plan, the Company grants to
the Participant, as of the Grant Date specified in the Notice and subject to the
terms and conditions of the Notice and the Plan, and further subject to the
terms and conditions set forth herein, the number of RSUs as shown on the
Notice. Record of the Participant’s grant shall be kept on the books of the
Company until full payment shall have been made in respect of such RSUs or the
Award shall have been forfeited.

 

2.

Vesting. Except as otherwise provided herein and subject to the Participant’s
continuous Employment/Service with the Company or a Related Entity, the RSUs
granted to the Participant shall vest [in full on February 16th of the year
following the year in which the Grant Date occurs (such date, the “Vesting
Date”)][ratably on February 16th of the year following the year in which the
Grant Date occurs and each of the first two anniversaries of such February 16th
(each such date, a “Vesting Date”)]. The period from the Grant Date to the date
the applicable RSU becomes vested and payable shall be referred to herein as the
“Restricted Period.”

 

3. Form of Payment. Unless otherwise determined by the Committee at the time of
payment, and except as provided in Section 8 below, each RSU granted hereunder
shall represent the right to receive one share of Common Stock upon the vesting
of such RSU, which share shall be delivered upon Participant’s termination of
Employment/Service with the Company and its Related Entities, except as provided
in Section 7 or 8 below.

 

4. Dividend Equivalents. The RSUs granted hereunder shall earn dividend
equivalents that shall be credited and paid out as follows:

 

  (a) As of each date on which cash dividends or distributions are paid with
respect to Common Stock, an amount in cash equal to such cash dividend or
distribution shall be credited to the Participant’s account in respect of all
RSUs that have not yet been settled as of the record date of such dividend or
distribution.

 

  (b) Dividend equivalents credited pursuant to paragraph (a) above shall be
paid in cash within the 90-day period following the date of settlement of the
RSUs on which they are earned.

 

  (c) Except as provided in Section 4(b) above, dividend equivalents credited
pursuant to this Section 4 shall be subject to the same terms and conditions
(including vesting and forfeiture) as are applicable to the RSUs on which they
are earned.



--------------------------------------------------------------------------------

5. Restrictions on Transfer. RSUs may not be transferred or otherwise disposed
of by the Participant, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the RSUs by any holder thereof in violation of the provisions of
these Additional Terms and Conditions shall be valid, and the Company will not
transfer any of such RSUs on its books, nor will any dividends be paid thereon,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.

 

6. Approvals. No shares of Common Stock shall be issued hereunder unless and
until all legal requirements applicable to the issuance of such shares have been
complied with to the satisfaction of the Committee. The issuance of such shares
to the Participant is conditioned upon Participant’s acceptance of such
restrictions on the subsequent disposition of such shares as the Committee shall
deem necessary or advisable as a result of any applicable law or regulation.

 

7. Termination of Employment/Service. [Subject to Section 8 below,] [I]n the
event that the Participant’s Employment/Service with the Company and its Related
Entities terminates other than because of the Participant’s death or Disability,
those RSUs that have not become vested as of the effective date of such
termination shall immediately be forfeited and cancelled. In the event of the
Participant’s death or Disability, (i) all RSUs that have not become vested as
of the effective date of such death or Disability shall immediately vest and
(ii) all RSUs that have not yet been settled as of the date of the Participant’s
death or Disability shall be paid or settled within 60 days following such
termination.

 

8. Change in Control. In the event of a Change in Control (as defined in
paragraph 8(c) below), the following provisions shall apply:

 

  (a) In the event that the RSUs are not expressly assumed by a successor to the
Company’s business pursuant to the transaction(s) constituting a Change in
Control, (i) all RSUs that have not become vested as of the effective date of
such Change in Control shall immediately vest and (ii) payment in respect of all
RSUs that have not yet been settled shall be made in cash within ten
(10) business days following such Change in Control (but such cash payment shall
be made only if the Change in Control constitutes a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, within the meaning of Section 409A of the Code;
otherwise, such cash payment shall be made at the time set forth in Section 3
above). The amount to be so paid to the Participant shall be calculated by
multiplying (i) the number of RSUs then becoming vested and payable by (ii) the
per share Fair Market Value of the Common Stock as of the date of the Change in
Control.

 

  (b)

In the event that the RSUs are expressly assumed by a successor to the Company’s
business pursuant to the transaction(s) constituting a Change in

 

A-2



--------------------------------------------------------------------------------

 

Control, the RSUs shall remain subject to their original terms and conditions,
except as adjusted by the Committee to provide for such assumption[; provided,
however, that in the event the Participant’s Employment/Service with the Company
and its Related Entities is terminated either (i) in contemplation of the Change
in Control within six months prior to the Change in Control or (ii) as a result
of the Change in Control within eighteen months after the Change in Control, in
each case, either (x) by the Company or Related Entity if such termination
occurs within the six-month period prior to a Change in Control or by such
successor entity or one of its affiliates if the termination occurs within the
18-month period following the Change in Control, other than for Cause, or (y) by
the Participant for Good Reason (as defined in paragraph 8(c) below), those RSUs
that have not become vested as of the effective date of such termination shall
immediately vest, and all RSUs that have not yet been settled as of the
effective date of such termination shall be paid or settled six months following
such effective date.]

 

  (c) Definitions: For purposes of these Additional Terms and Conditions:

A “Change in Control” shall mean:

 

  (1) any “person”, as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, other than the Company or any employee benefit plan sponsored by
the Company, becomes a “beneficial owner”, as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 30% or more of the outstanding shares of
common stock of the Company;

 

  (2) the dissolution or sale of all or substantially all of the assets of the
Company;

 

  (3) consummation of a merger or consolidation after which, (A) the
shareholders of the Company immediately prior to the combination do not hold,
directly or indirectly, Voting Securities (as defined below) or other ownership
interests of the entity or entities, if any, that succeed to the business of the
Company having more than 50% of the Voting Power (as defined below) of the
combined company in substantially the same proportions as they beneficially
owned the Voting Securities of the Company (there being excluded from the Voting
Securities held by such shareholders, but not from the Voting Securities of the
combined company, any shares received by affiliates of such other company in
exchange for securities of such other company) or (B) individuals who were
Incumbent Members (as defined below) of the Board immediately before such
combination do not hold a majority of the seats on the board of directors of the
combined company; or

 

  (4)

at any time after June 3, 2009, individuals who, as of June 3, 2009, constitute
the Board (the “Incumbent Members”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any

 

A-3



--------------------------------------------------------------------------------

 

individual becoming a director subsequent to June 3, 2009 whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the then Incumbent Members shall be considered as
though such individual were an Incumbent Member, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board.

For purposes hereof (A) “Voting Securities” shall mean any securities of a
corporation entitled, or which may be entitled, to vote on matters submitted to
the stockholders generally (whether or not entitled to vote in the general
election of directors), or securities which are convertible into, or exercisable
or exchangeable for, such Voting Securities, whether or not subject to the
passage of time or any contingency and (B) “Voting Power” shall mean the number
of votes available to be cast (determined by reference to the maximum number of
votes entitled to be cast by the holders of such Voting Securities, or by the
holders of any other Voting Securities into which such other Voting Securities
may be convertible, exercisable or exchangeable for, upon any matter submitted
to stockholders where the holders of all Voting Securities vote together as a
single class) by the holders of Voting Securities.

[“Good Reason” shall mean any of the following without the consent of the
Participant: (i) a material diminution in Participant’s position, duties or
responsibilities from those held, exercised and/or assigned to Participant
immediately prior to a Change in Control, (ii) a substantial reduction, in the
aggregate, of current base salary, bonus opportunity, incentive compensation and
benefits provided to the Participant other than an across-the-board reduction
which applies to other similarly situated Participants or (iii) any requirement
that the Participant’s services be rendered primarily at a location or locations
more than 50 miles from the Participant’s principal place of Employment/Service
as of the date of a Change in Control.]

 

9.

Taxes. The Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Award. At the time the Participant recognizes taxable income from the payment in
respect of the RSUs, the Participant shall pay to the Company an amount equal to
the federal, state and/or local taxes the Company determines it is required to
withhold under applicable tax laws with respect to the payment in respect of the
RSUs (e.g. in the case of a Participant who is an employee). To satisfy the
foregoing requirement, the Company may withhold a portion of the RSUs, or a
portion of the shares of Common Stock to be received hereunder, having a value
equal to or less than the minimum amount required to be withheld, or, at the
Company’s discretion, the Participant may satisfy the foregoing requirement by
one or a combination of the following methods: (a) making a payment to the
Company in cash or cash equivalents or (b) by authorizing the Company to
withhold cash otherwise due to the Participant. In the event the Company
determines it is not required to withhold under applicable tax laws with respect
to the payment in respect of the RSUs (e.g. in the case of a Participant who is
an independent contractor), the Participant shall be responsible for

 

A-4



--------------------------------------------------------------------------------

 

the remittance of any federal, state and/or local taxes to the proper
authorities, and the Company shall issue a Form 1099 to report such taxable
income. The Company cannot provide tax advice and the Participant is encouraged
to consult an independent tax professional.

 

10. Section 409A Compliance. The intent of the parties is that payments and
benefits under these Additional Terms and Conditions comply with (or be exempt
from) Section 409A of the Code and, accordingly, to the maximum extent
permitted, these Additional Terms and Conditions shall be interpreted and be
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated Employment/Service with the Company
and its Related Entities for purposes of these Additional Terms and Conditions
and no payment shall be due to the Participant under these Additional Terms and
Conditions until the Participant would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Any payments described in these Additional Terms and Conditions or the
Plan that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything to the contrary in
these Additional Terms and Conditions or the Plan, to the extent that any RSUs
are payable upon a separation from service and such payment would result in the
imposition of any individual excise tax and late interest charges imposed under
Section 409A of the Code, the settlement and payment of such awards shall
instead be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier).

 

11. Compliance with Law and Regulations. These Additional Terms and Conditions,
the Award granted hereby and any obligation of the Company hereunder shall be
subject to all applicable federal, state and local laws, rules and regulations
and to such approvals by any government or regulatory agency as may be required.

 

12. Incorporation of Plan. These Additional Terms and Conditions are governed by
the provisions of the Plan (which is incorporated herein by reference) and shall
be interpreted in a manner consistent with it. To the extent that these
Additional Terms and Conditions are silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and these Additional Terms and Conditions shall be deemed to be modified
accordingly.

 

13. Notices. Any notices required or permitted hereunder shall be addressed to
Office of the General Counsel, National Financial Partners Corp., 340 Madison
Avenue, 20th Floor, New York, New York 10173, or to the Participant at the
postal address then on record with the Company or by electronic communication,
as the case may be, and deposited, postage prepaid, in the United States mail or
delivered by electronic communication. Either party may, by notice to the other
given in the manner aforesaid, change his/her or its address for future notices.

 

A-5



--------------------------------------------------------------------------------

14. Binding Agreement; Successors. These Additional Terms and Conditions shall
bind and inure to the benefit of the Company, its successors and assigns, and
the Participant and the Participant’s personal representatives and
beneficiaries.

 

15. Governing Law. These Additional Terms and Conditions shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to any principles thereof relating to the conflict of laws. The
Committee shall have final authority to interpret and construe the Plan and
these Additional Terms and Conditions and to make any and all determinations
under them, and its decision shall be binding and conclusive upon all Persons.

 

16. Amendment. These Additional Terms and Conditions may be amended or modified
by the Company at any time in accordance with the Plan; provided, that notice is
provided to the Participant in accordance with Section 13 hereof; and provided,
further, that no amendment or modification that is adverse to the rights of the
Participant as provided by the Notice and these Additional Terms and Conditions
shall be effective unless set forth in a writing signed by the Participant and
the Company.

 

17. Headings. The captions used in these Additional Terms and Conditions are
inserted for convenience and shall not be deemed a part of the Additional Terms
and Conditions for construction or interpretation.

 

18. Dispute Resolution. The provisions of this Section 18 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and these Additional Terms and Conditions. Any dispute or controversy between
the parties relating to or arising out the Notice, the Plan or these Additional
Terms and Conditions shall be determined by arbitration in New York, New York by
and pursuant to the rules then prevailing of the American Arbitration
Association. The arbitration award shall be final and binding upon the parties
and judgment may be entered thereon by any court of competent jurisdiction. The
service of any notice, process, motion or other document in connection with any
arbitration under the Notice, the Plan or these Additional Terms and Conditions
or the enforcement of any arbitration award hereunder may be effectuated either
by personal service upon a party or by certified mail duly addressed to him or
to his executors, administrators, personal representatives, next of kin,
successors or assigns, at the last known address or addresses of such party or
Parties. If any one or more provisions of this Section 18 shall for any reason
be held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.

 

A-6